      Case 3:17-cv-02183-MEM Document 82 Filed 09/02/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                       :

               Plaintiff            :   CIVIL ACTION NO. 3:17-2183

          v.                        :        (JUDGE MANNION)

SUSQUEHANNA COUNTY,                 :

               Defendant            :


                                 ORDER

    AND NOW, the court having conducted an in-person Final Pre-trial

Conference with the parties, IT IS HEREBY ORDERED:

       (1) A settlement conference is scheduled for September

          14, 2020, at 10:30a.m., in Courtroom 3 of the William

          J. Nealon Federal Building and United States

          Courthouse, 235 North Washington Ave, Scranton,

          PA. Counsel and their clients are DIRECTED to be

          physically present at the conference.

       (2) Jury selection and trial will begin on September 28,

          2020, at 9:30a.m. in the William J. Nealon Federal

          Building and United States Courthouse, 235 North

          Washington Ave, Scranton, PA in Courtroom 3.
             Case 3:17-cv-02183-MEM Document 82 Filed 09/02/20 Page 2 of 2




              (3) Proposed requests to charge, with an indication of

                 whether opposing counsel concurs or objects to each

                 proposed charge, and a joint proposed verdict slip

                 shall be submitted to the court on or before

                 September 18, 2020.

              (4) If the parties decide they will be utilizing the JERS

                 system at trial and during jury deliberations, they shall

                 provide the court with a CD or DVD containing their

                 exhibits on or before September 23, 2020. The disc

                 shall contain the exhibits in PDF format and in

                 accordance with the “Exhibit Formatting Instructions

                 for Batch Importing,” which can be found on the court’s

                 website. The CD or DVD must be delivered to

                 chambers.


                                                    s/ Malachy E. Mannion
                                                    MALACHY E. MANNION
                                                    United States District Judge
DATE: September 2, 2020
17-2183-09




                                              -2-
